Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         04-DEC-2019
                                                         08:08 AM



                          SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI I


         WINDWARD CHRISTIAN CHURCH, previously known as
         First Baptist Church-Windward, and ALAN BROWN,
               Petitioners/Plaintiffs-Appellants,

                                 vs.

                ONE LOVE MINISTRIES, BOB HAMILTON,
                    DAVID TIPTON, KALO TV, INC.,
                 Respondents/Defendants-Appellees.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-XX-XXXXXXX; CIVIL NO. 13-1-2905-10)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioners/Plaintiffs-Appellants Windward Christian

Church and Alan Brown’s application for writ of certiorari filed

on October 14, 2019, is hereby rejected.

          DATED:   Honolulu, Hawai i, December 4, 2019.

                                    /s/ Mark E. Recktenwald

                                    /s/ Paula A. Nakayama

                                    /s/ Sabrina S. McKenna

                                    /s/ Richard W. Pollack

                                    /s/ Michael D. Wilson